     Case 2:19-cr-00126 Document 11 Filed 05/16/19 Page 1 of 2 PageID #: 16



                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                            CHARLESTON DIVISION


UNITED STATES OF AMERICA

v.                                                     Case Number: 2:19-cr-00126

JOHN EDWARD ROACH, II

                                        ORDER


         On May 15, 2019, the defendant appeared in person for the purpose of an initial

appearance pursuant to an indictment being returned against him.          Drew O. Inman,

Assistant United States Attorney, was present for the United States and Mark S. Plants

was present for the defendant.         Also present was Michele Wentz, United States

Probation Officer.

         The Court informed the defendant of the charges in the case, of the defendant's

right to counsel, and of matters relating to conditions of release.     The Court further

informed the defendant that he is not required to make a statement and that any

statement made by the defendant may be used against him.

         The Court was advised that Mark Plants has been retained as counsel in this matter

and instructed Mr. Plants to file a Notice of Appearance.

         The Court received an oral report from the probation officer recommending that

the defendant be released on bond. There being no objection from the United States, it

is hereby ORDERED that the defendant is released on a Ten Thousand Dollar unsecured

Appearance Bond and Order Setting Conditions of Release as outlined under separate

order.    It is further ORDERED that the defendant shall appear for arraignment on

Monday, May 20, 2019, at 2:00 p.m. in Charleston.
    Case 2:19-cr-00126 Document 11 Filed 05/16/19 Page 2 of 2 PageID #: 17



      The Clerk is directed to provide copies of this Order to the defendant, all counsel

of record, the Probation Department, and the United States Marshals Service.

      ENTER:      May 16, 2019
